Citation Nr: 1703117	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-00 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1995 to August 1998.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
	
The Veteran testified before the undersigned Veterans Law Judge in April 2015. A transcript of those proceedings is of record.

In July 2015, the Board remanded the claim for additional development. A review of the record indicates that the Board's directives were substantially complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that the Veteran has provided evidence of diagnosis of cellulitis, folliculitis, dermatitis, and skin infection. The United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). In light of the medical evidence of record detailing additional diagnoses referable to the Veteran's current condition, the Board has characterized the issue on appeal as entitlement to service connection for a skin disorder.

The issues of entitlement to urinary frequency, degenerative joint disease of the cervical spine, bilateral hip condition, right hip osteoarthritis, ankle condition, radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, radiculopathy of the left upper extremity, and radiculopathy of the right upper extremity, all secondary to the service-connected back condition, and ankle condition, hip condition, and knee condition, all secondary to the service-connected bilateral pes planus, have been raised by the record in January 2017 claims, but have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's current skin disorder was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for a grant of service connection for a skin disorder are not met, to include as secondary to a service-connected disability. 38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.10 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With respect to the claim decided herein, the Veteran has not alleged that VA has not fulfilled its duty to notify or assist in the development of his claim. Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist. In a June 2013 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim, noting what must be submitted by the Veteran and what would be obtained by VA. General information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, were also provided. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided. Few of the Veteran's military records are on file and, according to the record, cannot be located. In October 1999 and February 2006, formal findings on the unavailability of complete records were issued. When a Veteran's records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare, 1 Vet. App. at 367. In part, such a heightened duty obligates VA to advise a Veteran to submit alternative forms of evidence in support of his claim. See Washington v. Nicholson, 19 Vet.App. 362, 369-70 (2005); Dixon v. Derwinski, 3 Vet.App. 261 (1992). 

Additionally, the RO substantially complied with the July 2015 remand instructions. The remand directed the RO to supplement the record by obtaining a medical opinion regarding the etiology of the currently diagnosed skin disorder. A VA examiner conducted an in-person examination and reviewed the Veteran's medical history. He provided an opinion in February 2016 that addressed each question posed by the remand and provided an adequate statement of reasons and bases for the conclusions found. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence). Accordingly, the Board now finds that there has been substantial compliance with the remand instructions such that additional remand is not necessary. See Stegall at 271 (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet.App. 141, 147 (1999).  

Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

The Veteran seeks entitlement to service connection for a skin disorder. Specifically, he contends that he has suffered from cellulitis as a result of medications taken for treatment of his service-connected asthma. 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Veteran's currently diagnosed skin condition does not fall under the enumerated conditions in 38 C.F.R. § 3.309(a), and thus service connection for a skin disorder on a presumptive basis as a chronic disability is not merited.

As there is no evidence or allegation that the Veteran's skin disorder is medically-related to his military service on a direct or presumptive basis, the Board finds it appropriate to limit the analysis to secondary service connection. See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd, Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that claims which have no support in the record need not be considered by the Board, as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  In order to prevail under a theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and the medical nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).

Pertinent evidence of record includes the Veteran's VA medical treatment records, VA examination reports from July 2013 and February 2016, and April 2015 hearing testimony.

In October 1999, the Veteran was granted service connection for asthma. He is prescribed medications and inhalers to treat his asthma, namely Albuterol and Budesonid/Formoterol. His VA medical records indicate that he was diagnosed with and treated for dermatitis as early as June 2001. Subsequent records indicate diagnoses for recurrent folliculitis (see Medical Records from April 2002, September 2002, March 2003, January 2013 and VA Examination Report from February 2016), skin lesions (see Medical Records from March 2003, May 2004, July 2006, July 2012, January 2014, April 2015, August 2016), and cellulitis (see Medical Records from October and November 2012). Thus, both the first and second elements of secondary service connection are met; the ultimate issue is whether there is a nexus between the service-connected asthma and the current skin disorder.  

Two medical records in the Veteran's file address the nature and etiology of the skin disorder. First, in a September 2002 treatment record, a VA physician noted that the Veteran takes a steroid inhaler for asthma, which predisposes him for skin infections. Second, in the February 2016 VA examination report, the examiner noted that the steroid inhalers the Veteran uses for his asthma are designed to administer steroid doses small enough not to cause skin problems and that a search of medical literature found that these particular inhalers (Albuterol and Budesonid/Formoterol) do not support a cause or aggravation effect on folliculitis. The examiner concluded that the Veteran's skin condition was less likely than not proximately due to or aggravated beyond its natural progression by the service-connected asthma. He stated that the Veteran's diabetes was far more likely to facilitate skin infections.

The Board finds that both clinicians possess the necessary education, training, and expertise to provide a competent medical opinion. 38 C.F.R. § 3.159(a)(1) (2015); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011). Further, there is no reason to question the credibility of either opinion. 

In determining the probative value of medical opinions, part of the Board's consideration is to determine how much weight to assign the foundation upon which the medical opinion is based. Reonal v. Brown, 5 Vet.App. 458, 461 (1993). The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician. See Guerrieri, supra. To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  

Here, the VA examiner has provided a clear rationale for the opinion provided. The analysis of the effect of such asthma medications, supported by medical literature, is probative. The opinion contains clear conclusions with supporting data, and provides an alternative theory for the Veteran's skin disorder. The Board does note, however, that the Veteran's diagnosis and treatment of a skin disorder predates the onset of diabetes. Nonetheless, the thoroughness of the VA examiner's opinion and clear rationale render the opinion more probative and persuasive than the mere mention that steroid inhalers predispose the development of skin infections. D'Aries v. Peake, 22 Vet.App. 97, 107 (2008). As the nexus element is not met, secondary service connection is not warranted in this case. 38 C.F.R. § 3.310.
The preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2015). For these reasons, the claim is denied.


ORDER

Service connection for a skin disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


